Citation Nr: 9928411	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1952 to January 1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
hypertension and determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for hearing loss.  The veteran's notice of 
disagreement was received in November 1997.  A statement of 
the case was mailed to the veteran in February 1998.  The 
veteran's substantive appeal was received in February 1998.  

In a May 1998 rating decision, service connection for chronic 
otitis media was denied and the RO also determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for tinnitus.  Since a notice of 
disagreement has not been received as to either or these 
issues, neither issue is in appellate status and before the 
Board at this time.  


FINDING OF FACT

There is no competent medical evidence of a nexus between any 
current diagnosis of hypertension and service nor is there 
evidence showing that hypertension was manifest to a 
compensable degree within one year after the veteran's 
separation from service.


CONCLUSION OF LAW

The claim of service connection for hypertension is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Hypertension

In this case, the veteran contends that he has hypertension 
which originated during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.  §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, where a veteran served 90 days or more during a 
period of war or peacetime after December 31, 1946 and 
hypertension becomes manifest to a degree of 10 percent 
within 1 year from date of termination of active duty, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his hypertension 
had its onset during service or within one year of discharge 
therefrom, this assertion does not make the claim well-
grounded if there is no competent medical evidence of record 
of a nexus between any disability in service and his alleged 
current disability.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service).  As such, the 
Board will review the record to assess whether all three of 
the criteria of Caluza are met and the veteran's assertions 
are supported by the evidence of record.

The veteran's service medical records do not reflect a 
diagnosis of hypertension while in service.  The veteran's 
entrance examination in December 1952 revealed blood pressure 
readings of 120/70.  An annual physical conducted in July 
1955 revealed blood pressure of 120/62.  The veteran's 
November 1956 discharge physical revealed blood pressure of 
110/72.  The veteran was hospitalized for infectious 
hepatitis in January 1957, at which time his blood pressure 
was recorded as 110/70.  There are no medical treatment 
records which indicate that the veteran was treated for 
hypertension or any type of heart disease within one year of 
his discharge from service. 

The Board has also reviewed the post-service evidence of 
record.  These records include private medical records from 
Piedmont Internal Medicine dated from 1984.  In February 
1986, the veteran's blood pressure was 130/88; in April 1986, 
it was 114/80; in October 1986, it was 110/80; in April 1987, 
it was 126/80; in September 1987, it was 130/90; in October 
1987, it was 140/88; in December 1989, it was 114/80; in 
November 1990, it was 124/86; and in December 1993, it was 
140/86.  In December 1994, the veteran was afforded a VA 
general examination.  At that time, his blood pressure 
readings were 140/90 sitting; 140/90 reclining; and 140/100 
standing.  Thereafter, further records from Piedmont Internal 
Medicine reveal that the veteran was treated for hypertension 
in October 1994, January 1995, and September 1995.  A 
December 1996 examination notes that the veteran appeared for 
an unscheduled complete physical for the North Carolina 
Department of Motor Vehicles.  He reported sharp, non-
radiating, right quadrant pain.  The past medical history 
section of the examination report noted a history of 
hypertension, but indicated that the veteran was not then 
taking medication.  The veteran's blood pressure was recorded 
as 150/100.  The physician diagnosed the veteran with 
hypertension and indicated that he would prescribe Procardia 
as treatment.  Thereafter, the veteran continued to be 
treated for hypertension.

In sum, as noted above, the medical records dated after 
service discharge indicate that the veteran has been 
diagnosed with hypertension on several occasions; however, 
these diagnoses were rendered many years after service.  
Moreover, the post-service medical evidence does not show 
that hypertension had its onset during service, had its onset 
within one year of service, or is related to service in any 
way.  While the post-service medical evidence is sufficient 
to demonstrate that the veteran has submitted a valid current 
diagnosis of hypertension, there is no competent medical 
evidence linking his current diagnosis to service or to any 
diagnosis rendered within one year of discharge from service.  
Thus, as there is no competent medical evidence establishing 
a nexus between the current diagnosis of hypertension and 
service, all of the criteria of Caluza have not been met.  As 
such, the claim for service connection for hypertension is 
not well-grounded.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a).  Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995). A review of the correspondence in this 
case, to include the statement of the case shows that the RO 
fulfilled its obligation under 38 U.S.C.A. § 5103(a) as the 
veteran was fully informed of the reason for the denial of 
his claim and was advised of what evidence was needed in 
order to support his claim.


ORDER

The appeal as to the issue of entitlement to service 
connection for hypertension is denied as not well-grounded.


REMAND

New and material evidence

In a December 1994 rating decision, the RO denied entitlement 
to service connection for bilateral hearing loss and was 
provided notice of his procedural and appellate rights in a 
December 1994 letter; however a notice of disagreement was 
not received within the subsequent one-year period.  The RO's 
December 1994 decision denying service connection for hearing 
loss is final.  38 U.S.C.A. § 7105; 38 C.F.R. 3.104.

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.104(a).  
According to the Court, an RO decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim, after having considered newly 
presented evidence, is another "disallowance" of a claim (the 
claim to reopen) because that claim is not being "allowed."  
Accordingly, the Court held that sections 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1998).

In regard to the term "new and material," the Court has 
stated that "new" evidence means more than evidence which was 
not previously physically of record.  To be "new," additional 
evidence must be more that merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In order for evidence to 
be "material," in Colvin the Court stated that "there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  

In Evans, the Court expounded upon the "two-step analysis" 
which must be conducted under 38 U.S.C.A. § 5108 as set forth 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) in order 
to determine if new and material evidence has been submitted.  
First, the Court in Evans stated that it must be determined 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In this case, the 
Board notes that the last final disallowance of record was 
the RO's December 1994 decision.  Second, if the evidence is 
new and material, the Board must reopen the claim and review 
all the evidence of record to determine the outcome of the 
claim on the merits.  The first step involves three 
questions: (1) Is the newly presented evidence "new" (not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record)? (2) Is it "probative" of the issues at hand? 
(3) If it is new and probative, then, in light of all of the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

In this case, the RO considered the veteran's claim to reopen 
under the more restrictive Colvin test.  As such, the Board 
must remand this case for the RO to consider the veteran's 
claim to reopen under the directives of Hodge with regard to 
the definition of "new and material" evidence as written in 
38 C.F.R. § 3.156(a) (1998).  

Further, the Board notes that in Elkins v. West, 12 Vet. 
App. 209 (1999), the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps:  the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

Thus, in light of Elkins, if the RO reopens the veteran's 
claim, the RO must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well-grounded pursuant to 38 U.S.C.A. § 5107(a); and, 
thereafter, if the claim is well-grounded, the RO should 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

Thus, the case is REMANDED to the RO for the following 
action:

The RO should again determine whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for hearing loss in light of Hodge and 
Elkins.  If the RO reopens the veteran's 
claim, the RO should determine if the 
veteran's claim for service connection is 
well-grounded, and, if so, if service 
connection is warranted based on the 
merits of the claim.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

